United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Veronica Jordan, for the appellant
Office of the Solicitor, for the Director

Docket No. 07-2115
Issued: January 8, 2008

Oral Argument November 20, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant, through his representative, filed a timely appeal from a
May 2, 2007 merit decision of the Office of Workers’ Compensation Programs suspending his
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation benefits
effective May 2, 2007 under 5 U.S.C. § 8123(d) for refusing to submit to a medical examination.
FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board reversed
a November 19, 2003 decision terminating appellant’s compensation under 5 U.S.C. § 8106(c)

for refusing suitable work.1 It found that the employing establishment should have considered
employment opportunities near the area in which appellant currently resided, Flower Mound,
Texas, prior to offering him a position in Tucson, Arizona. The findings of fact and conclusions
of law from the prior decision are hereby incorporated by reference.
On August 3, 2005 the employing establishment informed the Office that it had
considered whether it had positions in appellant’s geographical error prior to offering him the job
in Tucson, Arizona. By decision dated August 3, 2005, the Office terminated his compensation
benefits under section 8106 for refusing suitable work. Appellant requested an oral hearing. In a
decision dated January 9, 2007, an Office hearing representative reversed the August 3, 2005
decision after finding that the Office failed to follow its established procedures for terminating
compensation under section 8106.2 The hearing representative advised the Office to reinstate
compensation benefits retroactive to the termination of compensation. She further instructed the
Office to consider whether a position within appellant’s geographical location was currently
available and, if not, whether the previously offered position in Tucson, Arizona remained
available.
On January 19, 2007 the employing establishment informed the Office that it required
updated medical evidence in order to consider reemployment possibilities. In letters dated
March 14 and 15, 2007, the Office referred appellant to Dr. Robert M. Chouteau, an osteopath,
for a second opinion examination. The examination was scheduled for 10:30 a.m. on
April 10, 2007. The Office advised him of his responsibility to attend the appointment and that,
if he failed to attend without any acceptable reason, his compensation benefits could be
suspended under section 8123(d).
In a March 28, 2007 letter to the hearing representative, appellant noted that he was
appealing the January 9, 2007 decision to the Board. He asserted that it was unclear why he was
being referred for a second opinion examination and noted that he was not provided with the
statement of accepted facts or the Office’s questions for the referral physician.
Appellant did not attend the scheduled appointment. On April 17, 2007 the Office
informed him of its proposed suspension of his compensation benefits for refusing to attend the
medical examination. It requested that appellant submit any reasons he had for not attending the
examination within 14 days. The Office advised that, if he did not show good cause for missing
the examination appellant’s compensation would be suspended under section 8123(d) until he
attended and cooperated with the examination.
By decision dated May 2, 2007, the Office suspended appellant’s compensation benefits
effective that date after finding that he refused to submit to an examination with the second
1

Docket No. 04-646 (issued June 14, 2005). The Office accepted that appellant sustained right knee strain and
internal derangement due to a November 21, 1994 employment injury. He stopped work immediately after the
injury and did not return.
2

On March 27, 2007 appellant appealed the January 9, 2007 hearing representative’s decision to the Board. The
Board dismissed this appeal after finding that the January 9, 2007 decision was not adverse to appellant. Order
Dismissing Appeal, Docket No. 07-1220 (issued September 4, 2007).

2

opinion physician.
examination.

It found that appellant had not explained his failure to attend the
LEGAL PRECEDENT

Section 8123(a) of the Federal Employees’ Compensation Act provides:
“An employee shall submit to examination by a medical officer of the United
States or by a physician designated or approved by the Secretary of Labor, after
the injury and as frequently and at the times and places as may be reasonably
required.… If there is disagreement between the physician making the
examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”3
Section 8123(d) of the Act provides:
“If an employee refuses to submit to or obstructs an examination, [her] right to
compensation under this subchapter is suspended until the refusal or obstruction
stops. Compensation is not payable while a refusal or obstruction continues and
the period of the refusal or obstruction is deducted from the period which
compensation is payable to the employee.”4
Section 10.323 of the Office’s implementing federal regulations provides:
“If an employee refuses to submit to or in any way obstructs an examination
required by [the Office], his or her right to compensation under the [Act] is
suspended until such refusal or obstruction stops. The employee will forfeit
compensation otherwise paid or payable under the [Act] for the period of the
refusal or obstruction and any compensation already paid for that period will be
declared an overpayment and will be subject to recovery pursuant to 5 U.S.C.
§ 8129.5
The Office’s Federal (FECA) Procedure Manual provides:
“Failure to Appear. If the claimant does not report for a scheduled appointment,
he or she should be asked in writing to provide an explanation within 14 days. If
good cause is not established, entitlement to compensation should be suspended in
accordance with 5 U.S.C. § 8123(d) until the date on which the claimant agrees to
attend the examination.”6

3

5 U.S.C. § 8123(a).

4

5 U.S.C. § 8123(d).

5

20 C.F.R. § 10.323.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Suspension of Benefits, Chapter 2.810.14(d) (July 2000).

3

ANALYSIS
The Office suspended appellant’s compensation benefits effective May 2, 2007 under
section 8123(d) of the Act on the grounds that he failed to attend a scheduled medical
examination. The Board finds that the Office properly suspended compensation benefits.
In letters dated March 14 and 15, 2007, the Office notified appellant of the second
opinion examination scheduled with Dr. Chouteau for 10:30 a.m. on April 10, 2007. It advised
him of his rights and responsibilities with respect to the second opinion examination with
Dr. Chouteau. The Office warned appellant that his benefits may be suspended under section
8123(d) of the Act if he failed to report for the examination without an acceptable reason.
On March 28, 2007 appellant informed the hearing representative that he was appealing
the January 9, 2007 decision to the Board. In his appeal letter, appellant questioned the need for
the referral for the second opinion examination and noted that he was not provided with the
statement of accepted facts or questions for the second opinion examiner.
Appellant did not appear for the scheduled examination. On April 17, 2007 the Office
advised him that it proposed to suspend his benefits and requested that he submit his reasons for
failing to attend the examination within 14 days. Appellant did not provide a reason for refusing
to cooperate with the second opinion evaluation with Dr. Chouteau within the allotted time. The
Office thus properly determined that he refused to submit to a scheduled medical examination
and properly suspended his right to compensation benefits.
On appeal, appellant contends that the Office did not explain why he was referred for a
second opinion examination. Section 8123 authorizes the Office to require an employee, who
claims disability as a result of federal employment, to undergo a physical examination as it
deems necessary.7 The determination of the need for an examination, the type of examination,
the choice of locale and the choice of medical examiners are matters within the province and
discretion of the Office.8 The relevant Office regulations provides that an injured employee
“must submit to examination by a qualified physician as often and at such times and places as the
Office considers reasonably necessary.”9 The only limitation on this authority is that of
reasonableness.10 There is no evidence that the Office acted unreasonably in referring appellant
for a second opinion examination with Dr. Chouteau to assess the nature and extent of his
employment injury and to provide an opinion on the extent of any work restrictions.
Appellant further argued that the Office failed to provide him with its list of questions for
the second opinion physician and the statement of accepted facts. There is no basis under the
Act or in the Office regulations, however, for refusing to submit to an examination because the

7

5 U.S.C. § 8123(d).

8

See Dana D. Hudson, 57 ECAB ___ (Docket No. 05-300, issued January 9, 2006).

9

20 C.F.R. § 10.320.

10

See Scott R. Walsh, 56 ECAB ____ (Docket No. 04-1962, issued February 18, 2005).

4

Office does not provide this information. The Board finds that appellant has not shown good
cause for his refusal to submit to the second opinion examination.11
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits
under section 8123(d), effective May 2, 2007 as he refused to submit to a scheduled second
opinion examination.12
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 2, 2007 is affirmed.
Issued: January 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board’s affirmation of this decision should not be construed as approval of the Office’s failure to reinstate
appellant’s compensation for the period December 16, 2002 through May 2, 2007.
12

Appellant submitted additional evidence subsequent to the May 2, 2007 decision.
jurisdiction to review evidence for the first time on appeal; see 20 C.F.R. § 501.2(c).

5

The Board has no

